DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, species A, claims 1-3 and 5-7 in the reply filed on 11/25/2020 is acknowledged. The traversal is on the ground(s) that group I is drawn to a method of using the elected apparatus. This is not found persuasive because group II does not require the limitations of claim 1.
The requirement is still deemed proper and is therefore made FINAL. Claims 4 and 8-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/25/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Blandino (US 2017/0119051) in view of Guo (US 2009/0039073).

Regarding claim 1, Blandino discloses an apparatus for heating smokable material [0001] having an interface having a recess ([0111], figure 4, reference numeral 101) with an opening into which an article is received ([0102], figure 4, reference numeral 102). The article is provided to a user in a pre-rolled cylindrical shape [0107]. The apparatus has three patterned coils ([0133], figure 8, reference numerals 50, 60, 70) that are heated by an electrical current sequentially under the direction of a controller [0140]. The apparatus has a separate temperature sensor for measuring temperature [0126] 
Guo teaches an apparatus for precise control of the temperature during heating in which the temperature is determined based on a temperature of a resistive heating element (abstract). The resistive heating element is connected to both a temperature sensing circuit and a heating circuit [0025] and alternates between a temperature sensing mode [0032] and a heating mode when the temperature falls below a target temperature [0033].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the coils of Blandino with the temperature control arrangement of Guo. One would have been motivated to do so since Guo teaches an apparatus that provides precise temperature control.

Regarding claims 2 and 3, modified Blandino teaches all the claim limitations as set forth above. Modified Blandino does not explicitly teach the two coils operating in different modes at the same time.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the sequence of Blandino such that the coils alternate modes. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable 

Regarding claim 5, Guo teaches that the resistance of the heating wire changes monotonically with temperature, and that the temperature can therefore be directly determined based on the measured resistance [0018].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blandino (US 2017/0119051) in view of Guo (US 2009/0039073) as applied to claim 1 above, and further in view of Schlipf (US 10,477,897).

Regarding claim 6, modified Blandino teaches all the claim limitations as set forth above. Blandino additionally discloses that the coils are supported on a support that is rolled into a cylindrical shape [0115], and that the coils can be arranged in different patterns on the support [0136]. Modified Blandino does not explicitly teach coils located on both the inside and outside of a cylindrical tube.
Schlipf teaches a heater for an e cigarette including a tube with resistors arranged on the inner or outer surface of the tube (abstract).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the coils of modified Blandino both inside and outside the tube of Schlipf. One would have been motivated to do so since Blandino discloses that the coils can be arranged in different patterns and Schlipf teaches that coils can be located both inside and outside of tubes in electronic cigarette heaters. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blandino (US 2017/0119051) in view of Guo (US 2009/0039073) as applied to claim 1 above, and further in view of Schlipf (US 10,477,897) and Hajaligol (US 5,665,262).

Regarding claim 6, modified Blandino teaches all the claim limitations as set forth above. Blandino additionally discloses that the coils are supported on a support that is rolled into a cylindrical shape [0115], and that the coils can be arranged in different patterns on the support [0136]. Modified Blandino does not explicitly teach (a) coils located on both the inside and outside of a cylindrical tube and (b) the cylinder being circumferentially partitioned.
Regarding (a), Schlipf teaches a heater for an e cigarette including a tube with resistors arranged on the inner or outer surface of the tube (abstract).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the coils of modified Blandino both inside and outside the tube of Schlipf. One would have been motivated to do so since Blandino discloses that the coils can be arranged in different patterns and Schlipf teaches that coils can be located both inside and outside of tubes in electronic cigarette heaters. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Regarding (b), Hajaligol teaches a tubular heating having blades with individual heaters disposed thereon (abstract) separated by gaps (figure 8, reference numeral 130) to thermally and electrically isolate individual the individual heaters (column 11, lines 66-67, column 12, lines 1-15). Hajaligol additionally teaches that providing separate heaters allows multiple 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heaters of modified Blandino with the heaters separated by gaps of Hajaligol. One would have been motivated to do so since Hajaligol teaches heaters that are electrically and thermally insulated from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/RUSSELL E SPARKS/               Examiner, Art Unit 1747